Case: 12-10765     Date Filed: 05/20/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-10765
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:91-cr-00033-GKS-DAB-3


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ROBERT JACKSON, SR.,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 20, 2013)


Before: BARKETT, MARCUS and JORDAN, Circuit Judges

BY THE COURT:

      Tracy N. DaCruz, appointed counsel for Robert Jackson, Sr., in this appeal

of the district court’s denial of Jackson’s motion for a sentence reduction under 18
              Case: 12-10765     Date Filed: 05/20/2013   Page: 2 of 2


U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the denial of Jackson’s

§ 3582(c)(2) motion is AFFIRMED.




                                          2